UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
SHAREEF MALIK RASHEED,                                :       CASE NO. 1:18 CV 2240
                                                      :
         Plaintiff,                                   :
                                                      :
vs.                                                   :       OPINION & ORDER
                                                      :
                                                      :
THOMAS M. RINI, et al.,                               :
                                                      :
         Defendants.                                  :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


         Pro se Plaintiff Shareef Malik Rasheed has filed a civil complaint in this matter alleging

claims under 42 U.S.C. § l983 and state law against three defendants, including the City of

Cleveland Heights, seeking damages and other relief. (Doc. No. 1.) He did not pay the filing fee,

but instead submitted an application to proceed in forma pauperis. (Doc. No. 2.)

         Pursuant to 28 U.S.C. § 1915, a court “may authorize the commencement, prosecution, or

defense of any suit, action or proceeding, civil or criminal, or appeal therein, without prepayment

of fees or security therefor, by a person who submits an affidavit that includes a statement of all

assets such [person] possesses that the person is unable to pay such fees or give security therefor.”

28 U.S.C. § 1915(a)(1). Whether to allow a litigant to proceed in forma pauperis is within the

discretion of the district court, and an application is properly denied where the litigant fails to

provide information concerning his expenses and financial obligations, as required, such that the

court may make a determination as to his ability to pay the filing fee. Flippin v. Coburn, 107 F.

App’x 520, 521(6th Cir. 2004).
Case No. 1:18 CV 2240
Gwin, J.

       The plaintiff has not provided information regarding his income, expenses, and financial

situation as directed on his application, or sufficient to allow this Court to find that he meets the

criteria of poverty necessary to proceed in forma pauperis. He simply wrote “0” in every blank

on his application without any explanation as to how he survives with no income, no assets, no

debts, no expenses, and no assistance from others.

       Because the plaintiff has failed to provide information sufficient to determine whether he

meets the criteria to proceed in forma pauperis, his application to do so (Doc. No. 2) is denied,

and this action will be dismissed without prejudice. Should the plaintiff wish to pursue his action,

he must file a new case accompanied by the full filing fee of $400, or an application to proceed in

forma pauperis demonstrating he meets the criteria of poverty. The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



Dated: January 25, 2019                                s/  James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




                                                 -2-
